i          i        i                                                                          i        i       i




                                    MEMORANDUM OPINION


                                            No. 04-08-00640-CR

                                          IN RE Edward PRUITT

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 21, 2008, relator Edward Pruitt filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his Motion to Dismiss with Prejudice and Petition

for Writ of Habeas Corpus Release Because of Delay. Relator has been appointed counsel to

represent him in the trial court. We conclude that relator’s appointed counsel in the trial court is also

his counsel for an original proceeding on the issue presented.

           To obtain mandamus relief in a criminal matter, the relator must establish: (1) the act sought

to be compelled is ministerial rather than discretionary in nature, and (2) there is no adequate remedy




           1
          This proceeding arises out of Cause No. 2008-CR-5795, styled The State of Texas v. Edward Pruitt, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                       04-08-00640-CR

at law. Deleon v. District Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006). Respondent has no

ministerial duty to rule on relator’s pro se motion because relator is represented by appointed counsel

and is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). Consequently, the

respondent did not violate a ministerial duty by declining to rule on relator’s motion. Therefore, this

court has determined that relator is not entitled to the relief sought. Accordingly, relator’s petition

for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is denied as moot.

                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-